DETAILED ACTION
This office action is in response to the amendments filed on 6/1/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s amendments filed on 6/1/2022, responding to the office action mailed on 3/31/2022, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-19 and 21. Claim 20 has been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0131277) in view of Huang (US 2019/0122931). 
With respect to Claim 1, Yang shows (Fig. 3) most aspects of the current invention including a semiconductor package, comprising: 
A first die (200)
a second die (100) bonded (35) to the first die
an encapsulant (128) encapsulating the second die over the first die
Furthermore, Yang shows (Fig 4) forming an inductor (26) over the first and second die and further comprising a plurality of first conductive patterns (140b) and a plurality of second conductive patterns (122).
However, Yang does not show wherein the inductor comprising a plurality of first conductive patterns and a plurality of second conductive patterns, wherein the first conductive patterns penetrate through the encapsulant, the second conductive patterns are disposed over opposite surfaces of the encapsulant, wherein the first conductive patterns and the second conductive patterns are electrically connected to one another to form a spiral structure having two ends.
On the other hand, Huang shows (Fig 2 and 5) a semiconductor device comprising an inductor (110), comprising a plurality of first conductive patterns (322a/322b) and a plurality of second conductive patterns (322a/322b), wherein the first conductive patterns penetrate through an encapsulant, the second conductive patterns are disposed over opposite surfaces of the encapsulant, wherein the first conductive patterns and the second conductive patterns are electrically connected to one another to form a spiral structure having two ends (par 51-52). Huang teaches doing so to decrease a size of the inductor and dishing issues affecting inductor performance can be mitigated (par 19).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the inductor comprising a plurality of first conductive patterns and a plurality of second conductive patterns, wherein the first conductive patterns penetrate through the encapsulant, the second conductive patterns are disposed over opposite surfaces of the encapsulant, wherein the first conductive patterns and the second conductive patterns are electrically connected to one another to form a spiral structure having two ends in the device of Yang to decrease a size of the inductor and dishing issues affecting inductor performance can be mitigated (par 19).
With respect to Claim 2, Huang shows (Fig 2 and 5) wherein the first conductive patterns are extended along a first direction, and the second conductive patterns are extended along a second direction substantially perpendicular to the first direction.
With respect to Claim 3, Huang shows (Fig 2 and 5) wherein the first direction and the second direction are substantially perpendicular to a stacking direction of a first die (404) and a second die (402).
With respect to Claim 4, Yang shows (Fig. 3) wherein at least one of the first conductive patterns is further disposed over the opposite surfaces of the encapsulant.
With respect to Claim 5, Huang shows (Fig 2 and 5) wherein at least one of the first conductive patterns is further extended into a dielectric layer on the encapsulant.
With respect to Claim 6, Huang shows (Fig 2 and 5) wherein the first conductive patterns are cylindrical pillars or cuboid pillars.
With respect to Claim 7, Yang shows (Fig. 3-4) most aspects of the current invention including a semiconductor package, comprising: 
A first die (200) comprising a plurality of first conductive layers (226) and a plurality of first conductive vias (224)
a second die (100) bonded (35) to the first die
an encapsulant (128) encapsulating the second die over the first die
a through via (132) in the encapsulant
a plurality of second conductive layers and a plurality of second conductive vias (140b) over the encapsulant
Furthermore, Yang shows (Fig 4) forming an inductor (26) over the first and second die.
However, Yang does not show a plurality of through vias, wherein the through vias, the first conductive layers, the first conductive vias, the second conductive layers and the second conductive vias are connected to form an inductor.
On the other hand, Huang shows (Fig 2 and 5) a semiconductor device comprising a first die (404) comprising a plurality of first conductive layers (322a) and a plurality of first conductive vias (324a), a plurality of through via (418a), a second die (402) comprising a plurality of second conductive layers (322a) and a plurality of second conductive vias (324a) over the encapsulant, wherein the through vias, the first conductive layers, the first conductive vias, the second conductive layers and the second conductive vias are connected to form an inductor (110) (par 51-52). Huang teaches doing so to decrease a size of the inductor and dishing issues affecting inductor performance can be mitigated (par 19).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a plurality of through vias, wherein the through vias, the first conductive layers, the first conductive vias, the second conductive layers and the second conductive vias are connected to form an inductor in the device of Yang to decrease a size of the inductor and dishing issues affecting inductor performance can be mitigated (par 19).
With respect to Claim 8, Yang shows (Fig. 3-4) wherein the first die (200) further comprises a first bonding pad (222) and a first bonding layer (216) and the second die (100) comprises a second bonding pad (122) bonded to the first bonding pad and a second bonding layer (116) bonded to the first bonding layer.
With respect to Claim 9, Yang shows (Fig. 3-4) wherein the first die further comprises an interconnect structure (204) comprising a plurality of third conductive layers and a plurality of third conductive vias, one of the first conductive layers is at the same level as one of the third conductive layers, and one of the first conductive vias is at the same level as one of the third conductive vias.
With respect to Claim 10, Yang shows (Fig. 3-4) wherein the first die further comprises a first bonding pad and a first interconnect structure, and at least one of the first conductive layers is at a height between the first bonding pad and the first interconnect structure.


With respect to Claim 11, Yang shows (Fig. 3-4) further comprises a redistribution layer (23) structure over the first die, the second die and the encapsulant, the redistribution layer structure comprising a plurality of third conductive layers and a plurality of third conductive vias, one of the second conductive layers is at the same level as one of the third conductive layers, and one of the second conductive vias is at the same level as one of the third conductive vias.
With respect to Claim 12, Yang shows (Fig. 3-4) further comprises a conductive pad (RDL4) and a conductive connector (24) over the redistribution layer, wherein the conductive pad is disposed between the redistribution layer structure and the conductive connector, and one of the second conductive layers is at the same level as the conductive pad.
With respect to Claim 13, Huang shows (Fig 2 and 5) wherein the through vias are extended in a first direction, and the first conductive layers and the second conductive layers are extended in a second direction substantially perpendicular to the first direction.
With respect to Claim 14, Yang shows (Fig. 3) most aspects of the current invention including a semiconductor package, comprising: 
A first die (200)
a second die (100) stacked over the first die
an encapsulant (128) encapsulating the second die over the first die
Furthermore, Yang shows (Fig 4) forming an inductor (26) over the first and second die.
However, Yang does not show wherein the inductor disposed in the encapsulant and having a first spiral structure, wherein the first spiral structure has a plurality of first coils around a first axis, and the first axis is substantially perpendicular to the first direction.
On the other hand, Huang shows (Fig 2 and 5) a semiconductor device comprising an inductor (110) disposed in an encapsulant and having a first spiral structure, wherein the first spiral structure has a plurality of first coils around a first axis, and the first axis is substantially perpendicular to the first direction (par 51-52). Huang teaches doing so to decrease a size of the inductor and dishing issues affecting inductor performance can be mitigated (par 19).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the inductor disposed in the encapsulant and having a first spiral structure, wherein the first spiral structure has a plurality of first coils around a first axis, and the first axis is substantially perpendicular to the first direction in the device of Yang to decrease a size of the inductor and dishing issues affecting inductor performance can be mitigated.
With respect to Claim 21, Yang shows (Fig. 3) wherein the second die has a thickness along the first direction.
Claim Objections
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s amendments filed on June 1, 2022 in response to the office action mailed on 3/31/2022 has been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the arguments do not rely on the references being used in the current rejection. The current office action is therefore Final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                            
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814